Citation Nr: 0204623	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-09 097	)	DATE
	)
	)


THE ISSUE

Whether a June 1991 decision of the Board of Veterans' 
Appeals, which denied a claim for a rating in excess of 30 
percent for service connected heart disorder, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from June 1971 to June 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the veteran alleging CUE in a Board 
decision issued in June 1991.


FINDINGS OF FACT

1.  In a June 1991 decision, the Board denied a rating in 
excess of 30 percent for service connected heart disorder.

2.  The pleadings submitted by the veteran alleging that the 
Board committed CUE in its June 1991 decision by failing to 
take into account his non-service connected gastrointestinal 
symptoms in denying him an increased rating for his heart 
disorder fails to identify an error of law or fact that 
could form the basis for CUE.

3.  The veteran contends that the Board committed CUE in its 
June 1991 decision by substituting its own medical judgment 
in place of an opinion set forth by Dr. Chhabra in denying 
an increased rating for his heart disorder.

4.  The June 1991 Board decision, which denied an increased 
rating for heart disorder on the basis that the evidence 
failed to show the veteran was precluded from performing 
light manual labor, represented a reasonable application of 
the known facts to the law then in existence.


CONCLUSION OF LAW

The Board did not commit CUE in it's June 1991 decision by 
denying a rating in excess of 30 percent for service 
connected heart disorder.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By means of a VA Form 21-4138 filing received in October 
2001, the veteran (moving party) filed a request for 
revision of a June 1991 Board decision, which denied a 
rating in excess of 30 percent for service connected heart 
disorder, on the grounds of CUE.  He stated the grounds for 
his motion as follows:

"I am requesting an earlier effective date 
in the BVA decision of 9-31-2001 decision 
for entitlement to a 60% evaluation for 
heart condition.  That decision granted 60% 
and Individual Unemployability effective 9-
17-92.  I am contending that the Board 
decision of June 1991 contained a Clear and 
Unmistakable Error in denying 30% of 
entitlement to 60% service connected rating 
due to gastrointestinal disease diagnosed 
June 19, 1973 in service.  This is part of 
the June 27, 1988 decision which is part of 
the 1991 decision.  The July 25, 1975 claim 
is still pending at the time of the June 
1991 decision."

In Written Briefs submitted to the Board, the veteran's 
representative has also argued that the Board committed CUE 
in its June 1991 decision by improper "consideration and 
application of the statutory and regulatory provisions of 38 
C.F.R. Part 4, Diagnostic Code 7005."  The veteran's 
representative specified the alleged error as follows:

"The evidence in the file clearly shows that 
the veteran was advised by his doctor to 
avoid any strenuous activity, which would 
provide a 60% evaluation based upon 
regulations in effect at that time, namely, 
the criteria set forth in Diagnostic Code 
7005.  Also noted was that the veteran was 
having difficulty attending college classes 
because of his heart condition."

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400- 1411 (2001).  A motion 
alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2001).  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the pleading requirements, and 
must be dismissed.  Id.  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  38 C.F.R. § 20.1400 (2001).

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (2001).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. § 20.1403(b) 
(2001).  However, to warrant revision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2001).  Furthermore, 
there are certain enumerated examples of situation that are 
not considered CUE which includes the following: 

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

38 C.F.R. § 20.1404(d) (2001).

The above-cited regulatory authority was promulgated with 
the intent to adopt the CUE standard as set forth by the 
Court of Appeals for Veterans Claims (Court).  See 63 Fed. 
Reg. 27534, 27536 (1998).  The Board may therefore rely on 
the prior precedential decisions of the Court as to what 
exactly constitutes a valid claim of CUE.

Briefly summarized, the veteran underwent extensive 
cardiovascular evaluations in service due to complaint of 
occasional chest pain and/or chest palpitations.  His 
electrocardiogram (ECG or EKG) testing revealed 
abnormalities of T-wave inversions and mild ST depression.  
His chest x-ray examinations were significant for borderline 
left ventricular hypertrophy.  However, treadmill stress 
testing failed to suggest any underlying cardiac disease.  
He was given an impression of "athletic heart" versus early 
cardiomyopathy.  

Post-service, the veteran's November 1975 VA examination 
revealed EKG readings compatible with left ventricular 
hypertrophy of the pressure overload type.  In 1984, he was 
hospitalized at Willis-Knighton Medical Center to 
investigate the cause of his chest pain, shortness of breath 
and irregular heartbeats.  A left heart catheterization and 
coronary angiography in October 1984 revealed findings of 
mildly hyperdynamic left ventricular contractility and 
apical thickening of the left ventricle with mid systolic 
cavity obliteration suggestive of apical hypertrophic, 
nonobstructive cardiomyopathy.  At that time, his attending 
cardiologist, Stephen L. Marietta, M.D., provided the 
following recommendation of treatment:

"This patient has no evidence of coronary 
disease or coronary artery spasm.  I was 
unable to induce any coronary spasm with 
Ergonovine.

Left ventricular contractibility and contour 
revealed an apical hypertrophic 
cardiomyopathy, which has been described by 
the Japanese and in the United States.  
There are frequently associated with 
atypical chest pain syndrome, as well as, 
abnormal resting electrocardiogram as noted 
in [the veteran's] case.

He has undergone repeat echocardiogram, as 
well as, 24 hour dynamic Holter monit[o]ring 
and repeat electrocardiogram.  There are no 
significant arrhythmias or significant 
changes with exercise.

Treatment of hypertrophic cardiomyopathy 
includes beta blockers.  He was started on 
Inderal 40 mgs. p.o. 3 times daily.  He can 
continue to work as a heavy equipment 
operator, however, he should not participate 
in heavy physical activity at work or at 
home, such as playing basketball or 
football."

In another statement of opinion, Dr. Marietta stated his 
recommendations as follows:  

"These hypertrophic cardiomyopathies 
tend to be inherited, and he will have 
his children evaluated by the 
pediatrician because of these 
findings.  He was begun on beta 
blocker therapy, not only for mild 
hypertension but, as a means of 
treatment of his hypertrophic 
cardiomyopathy.  I have released him 
to return to work, however, do feel 
that extreme, severe, physical 
exertion would be a contraindication 
in this particular disease state and, 
in fact, could aggravate it.  Because 
of this, I have told him he can 
operate heavy equipment, and 
participate in mild to moderate 
physical activities, but, would not 
recommend him participating in his 
recreational sports of football and 
basketball."

The veteran's VA clinical records in October 1984, which 
noted his complaint of an inability to work due to a variety 
of factors including his claim of physical disability, 
indicated an assessment of anxiety symptoms, possible fugue 
state, with histrionic features.  Correspondence from his 
employer, Southwestern Electric Power Company, reveals that 
he was terminated due to unacceptable work performance and 
attendance.  It was noted that, according to a statement 
provided by Dr. Marietta, his only restriction was lifting 
in excess of 40 pounds.  A statement from the veteran dated 
that same month alleges that his termination was due to 
civil and employment right infractions committed by his 
union.  An August 1985 letter from Allstate Insurance 
notified the veteran that his request for life insurance had 
been denied due to his history of abnormal EKG readings with 
complaint of chest pain.

On VA examination, dated in June 1986, the veteran reported 
constant chest pain since 1983 which worsened with exercise.  
The examiner noted, however, that the veteran had a tendency 
to talk indefinitely about his chest pain, and that it was 
"impossible to elicit a clear-cut description of the 
alleged pain."  The examination findings were 
insignificant, and he was given impressions of apparent mild 
hypertension, apical hypertrophic cardiomyopathy, as 
diagnosed by catheterization, questionable (?) angina, and 
abnormal ECG.

The Board granted service connection for a heart disorder, 
diagnosed as hypertrophic cardiomyopathy, by means of a 
decision dated in March 1987.  In a decision dated in March 
1987, the RO assigned an initial 30 percent evaluation under 
Diagnostic Code 7005.

Thereafter, the veteran alleged on numerous occasions that 
he was unable to work due to his heart disorder.  His VA 
clinical records reflect complaint of chest pain with left 
arm radiation.  In April 1987, a VA clinical psychologist 
noted that the veteran required absence from work due to 
emotional exhaustion and fatigue.  Undated medical records 
from Willis-Knighton Medical Center reveal the veteran's 
inpatient admission due to chest and low back pain.  His 
cardiac enzymes and serial EKG's ruled out a myocardial 
infarction (MI).  A thallium treadmill test was 
"essentially within normal limits."  He also underwent 
further evaluations as follows:

"Because of the atypical nature of the pain, 
he was seen by GI who did esophageal motility 
findings which revealed normal primary 
peristalsis, Bernstein test which was negative 
and endoscopy which revealed diffuse mild 
gastritis and duodenitis.  There was felt to 
be ligamentous strain, and EMG, nerve 
conduction velocities and somatosensory evoked 
potentials were ordered, all of which were 
within normal limits.  Because of these 
difficulties with chronic pain, Dr. Seiden was 
called to see the patient.  His feeling was 
that the patient had adjustment disorder and 
chronic anxiety with severe innate fear of 
death as a result of heart disease."

The veteran's subsequent statements of record included his 
own personal opinion that his heart disorders placed him at 
risk for sudden death, and that he had been unable to 
"engage with reasonable regularity in any gainful 
employment without great risk to his life and health, at the 
time of discharge on June 14, 1975."  In support of his 
contentions, he submitted treatise materials defining and 
describing various cardiovascular disorders.  One treatise 
contained the following excerpt:

"The major cause of mortality in hypertrophic 
cardiomyopathy is sudden death, which may 
occur in asymptomatic patients or interrupt an 
otherwise stable course in symptomatic ones.  
Paradoxically, younger patients and those with 
mild or no obstruction appear to be at 
particular risk of sudden death.  Since sudden 
death often occurs during or just after 
physical exertion, strenuous activity should 
be avoided in all patients."  

In a decision dated on June 27, 1988, the Board denied a 
rating in excess of 30 percent for the veteran's service 
connected heart disorder.

Thereafter, the veteran continued to allege that his service 
connected heart disorder warranted a 100 percent rating.  He 
alleged that his heart disease was manifested by blocked 
coronary arteries, coronary artery spasm, reduction in blood 
flow, hypertension, hypotension, anginal pectoris and 
"myocardities" infiltrated inflammation.  These conditions 
resulted in syncope episodes, fatigue, exhaustion and lack 
of circulation.  He again stated that he was at risk for 
sudden death, and requested compensation for his pain and 
suffering.  He alleged that his heart disorder aggravated 
other medical conditions, to include musculoskeletal 
disease, dental conditions, a groin condition, painful knees 
and skin disease.

A July 1987 VA clinical record noted a diagnosis of ischemic 
heart disease manifested by considerable left ventricular 
enlargement by chest x-ray, and considerable ischemic 
changes on EKG.  VA clinical records also reflect that the 
veteran was followed by the Mental Health Clinic (MHC) based 
upon an assessments of psychogenic chest pain, dysthymia and 
histrionic personality.  An April 1988 record noted 
questionable motivation.  A negative EKG in November 1988 
indicated an assessment of probable costochondritis.  He was 
given assessments of somatization disorder and "cardiac 
neurosis" secondary to his diagnosis of hypertrophic 
cardiomyopathy.  At that time, a VA examiner noted as 
follows:


"This man is resistant to insight and very 
much needs to learn more appropriate coping 
skills.  We talked of possible Group therapy 
in treatment plan."

In December 1988, the veteran underwent neuropsychiatric 
examination by Charles W. Armistead, M.D., for a disability 
determination by the State of Louisiana.  The examiner 
commented as follows:

"Without trying to equate the factor of the 
severity of his cardio-vascular state, this 
patient appears to be essentially a 'cardiac 
cripple' due to chronic chest pain, symptoms 
of fatigue-ability that causes him to markedly 
limit his daily activities.  Whether or not 
this marked limitation is justified by the 
severity of his cardio-vascular status will 
have to be left to the Cardiologist.  If his 
cardio-vascular status does not warrant this 
much limitation of activity, then there is a 
super-imposed cardiac neurosis.  Primarily 
from the examination interview, the patient 
seems to have a chronic moderate depression, 
secondary to cardio-myopathy and the symptoms 
which it appears to cause."

A March 1989 letter from the VA's counseling psychologist at 
the Vocational and Rehabilitation Program noted that the 
veteran's classroom tolerance and attendance was poor due to 
complaint of chest pain.

In December 1989, the veteran submitted the following 
opinion from Anil Chhabra, M.D.:

"This is to state that [the veteran] has 
atypical hypertrophic cardiomyopthy in that 
patient has apical hypertrophic cardiomyopathy 
outflow tract obstruction with thickened 
septum which is "garden variety" 
hypertrophic cardiomyopathy.  Based on the 
review of literature, it is felt that even 
though patient is currently asymptomatic, he 
remains at high risk of sudden death because 
of arrhythmia.  Therefore, it is recommended 
that patient should avoid any strenuous 
activities which may be a precipitating event 
in giving patients sudden death."

In July 1990, the veteran underwent a period of VA 
observation and evaluation (O&E) to evaluate the nature and 
severity of his service connected heart disability.  His 
complaints included a chronic, severe crushing pain in the 
center of his chest, and daily episodes of tachycardia with 
heart irregularities.  He treated his symptoms with a 
Nitroglycerin (NTG) patch.  His period of O&E included 
cardiology, orthopedic and psychiatric evaluations as well 
as review of the entire claims folder.  His ECG was markedly 
abnormal, but the cardiology examination "did not show any 
specific severe heart pathology."  Review of the extensive 
evaluations performed by Willis Knighton and Schumpert 
hospitals indicated some thickness in the left ventricular 
posterior wall.  However, the excursions of the aortic, 
mitral and tricuspid valves were free of restrictions, and 
there was no evidence of pericardial effusion.  His 
psychological examination revealed that he took seriously to 
someone's previous suggestion that an arrhythmia could 
develop into some cardiac problem.  A review of his claims 
folder included a December 1988 opinion by Dr. Patrick 
Davenport that suggested the veteran's cardiovascular 
condition was precipitated and sustained by psychological 
susceptibility to stress and tension.  The examiners, upon 
review of the claims folder, were unable to find "any 
serious organicity for his many years of complaining, and 
not working."  He was given the following discharge 
diagnoses:

Axis I.  Dysthymia, somatization disorder 
C00.A1, somatoform disorder 307.8 without 
organic basis.  Axis II.  Passive-dependent 
personality.  Axis III.  Atypical 
hypertrophic cardiomyopathy with no serious 
pathology found, and hypertension.

Another VA examiner offered a diagnosis of cardiomyopathy 
with ischemic pattern on EKG.

In a decision dated on June 4, 1991, the Board denied a 
rating in excess of 30 percent for the veteran's service 
connected heart disorder based upon the following findings 
of fact:

1.  On VA examination, the heart was not 
enlarged, and there was no evidence of 
arrhythmia or obstruction; possible ischemia 
was shown on electrocardiogram.

2.  The evidence of record does not 
demonstrate that ordinary manual labor is not 
feasible as a result of the heart disease.

According to the law that was in effect at the time of the 
Board's decision, the veteran's 30 percent rating 
contemplated arteriosclerotic heart disease after 6 months 
following acute illness from coronary occlusion or 
thrombosis, or with history of substantiated anginal 
attacks, when ordinary manual labor is feasible.  38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7005 (1991).  A 60 percent 
evaluation was warranted following a typical history of 
acute coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, when more than light 
manual labor was not feasible.  Id. 

The Board first addresses the pleadings submitted by the 
veteran, which apparently allege that the Board committed 
CUE by not reviewing his gastrointestinal complaints in 
denying an increased rating for his heart disorder.  At the 
time of the Board's decision in June 1991, the veteran was 
not in receipt of service connection for a gastrointestinal 
disorder, nor does the evidence of record suggest that he 
ever raised a claim for service connection, either formally 
or informally.  In fact, the veteran specifically denied the 
existence of a gastrointestinal disorder on VA O&E 
examination in 1990.  At that time, the examiner recorded 
the following comment: "[The veteran] has not had stomach 
problems or respiratory problems since being out of 
service."  The veteran has not identified any error of law 
or fact, of any specificity, that could form the basis of a 
CUE claim.  

The Board next considers the allegation of error to the 
effect that the Board substituted its own medical opinion in 
place of the December 1989 opinion by Dr. Chhabra which 
states as follows:

"This is to state that [the veteran] has 
atypical hypertrophic cardiomyopathy in that 
patient has apical hypertrophic cardiomyopathy 
outflow tract obstruction with thickened 
septum which is "garden variety" 
hypertrophic cardiomyopathy.  Based on the 
review of literature, it is felt that even 
though patient is currently asymptomatic, he 
remains at high risk of sudden death because 
of arrhythmia.  Therefore, it is recommended 
that patient should avoid any strenuous 
activities which may be a precipitating event 
in giving patients sudden death."

See Sanden v. Derwinski, 2 Vet. App. 97 (1992) (a medical 
basis must be identified at arriving at a conclusion which 
is contrary to one expressed by a trained medical 
professional); Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(neither the Board nor the RO is competent to supplement the 
record with its own unsubstantiated medical conclusions).  
Clearly, this allegation meets the pleading requirements of 
§ 20.1404(b) and will be addressed with specificity.

In the June 1991 decision, the Board discussed and evaluated 
the evidence of record as follows:

On the most recent VA examination in June 
1990, the diastolic blood pressure was 
essentially within normal limits.  Rate and 
rhythm were normal, and the heart was not 
enlarged to percussion.  While an 
electrocardiogram showed sinus bradycardia, 
biatrial enlargement, incomplete right bundle-
branch block, and ST and marked T-wave 
abnormality, an echocardiogram showed only 
concentric left ventricular hypertrophy 
without other abnormality, and a chest x-ray 
showed normal heart size and no active 
cardiopulmonary diseases were present.  
Results of the hospitalization in a VA 
facility for the purpose of observation and 
evaluation confirm the above findings.  There 
was no evidence whatsoever of arrhythmia.  The 
Board has carefully considered Dr. Chhabra's 
statement.  However, as Dr. Chhabra has 
indicated that the veteran was currently 
asymptomatic, and should limit only his 
strenuous activity, the Board concludes that 
this evidence, when considered in conjunction 
with the result of examination, does not give 
rise to entitlement to an increased rating.  
The doctrine of reasonable doubt has been 
considered.

(emphasis added).

Clearly, the Board had an ample evidentiary basis of record 
to conclude that the veteran's heart condition was 
asymptomatic at the time.  This is established by both VA 
O&E examination and Dr. Chhabra's opinion.  Undoubtedly, Dr. 
Chhabra suggested that the veteran avoid "any strenuous 
activities," but gave no indication as to what level of 
strenuous activity to avoid.  At the time of the June 1991 
decision, the Board was required to arrive at the 
determination of whether an increased evaluation was 
warranted based on a review of the entire evidence of 
record.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The previous medical opinions of record defined the 
veteran's limitations as participating in "mild to moderate 
activities" and lifting no more than 40 pounds.  He was 
specifically counseled not to engage in activities such as 
playing football and basketball.  Given his asymptomatic 
status at the time of the Board's decision, and lack of 
specificity by Dr. Chhabra as to the level of strenuous 
activity restriction, the Board had ample medical authority 
to reach its conclusion that "[t]he evidence of record does 
not demonstrate that ordinary manual labor is not feasible 
as a result of the heart disease."  The medical treatise 
materials and lay opinion forwarded by the veteran failed to 
have sufficient probative value to overcome the medical 
opinion of record.  Accordingly, the Board finds that it did 
not engage in a Colvin violation in arriving at its finding 
of fact.

To the extent that the veteran has argued that the record 
before the Board was sufficient to warrant an increased 
rating, the Board notes that such an allegation constitutes 
no more than an expression of disagreement with how the 
Board weighed or evaluated the evidence in its June 1991 
decision.  Any allegations regarding how the Board weighed 
or evaluated the facts of the case in May 1975 cannot form 
the basis of a CUE claim.  38 C.F.R. § 20.1404(d)(3) (2001).  
See Russell, 3 Vet. App. at 313-14 (1992) (en banc) ("In 
order for there to be a valid claim of [CUE], . . . the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated").

For the reasons cited above, the Board must deny the CUE 
claim based upon the veteran's assertions that it failed to 
take into account his gastrointestinal symptoms and the 
allegation that the Board failed to apply the criteria of 
Diagnostic Code 7005 in effect at the time of the Board's 
decision.



ORDER

The motion alleging CUE in the Board's June 1991 decision 
denying the veteran's claim for an increased rating for his 
heart disorder is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



